                 Case 2:21-cv-00326-RAJ Document 3 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ELIZABETH BROWN,

 9                              Plaintiff,                 Case No. C21-326 RAJ

10          v.                                             ORDER

11   UNITED STATES DEPARTMENT OF
     EDUCATION,
12
                                Defendant.
13

14
            Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
15
     entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $402.00
16
     filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
17
     GRANTED. However, the Court recommends the Complaint be reviewed under 28 U.S.C.
18
     § 1915(e)(2)(B) before issuance of summons.
19
            The Clerk is directed to send copies of this order to the parties and to the Honorable
20
     Richard A. Jones.
21
     \\
22
     \\
23
     \\
24

25
     ORDER - 1
                 Case 2:21-cv-00326-RAJ Document 3 Filed 03/10/21 Page 2 of 2




 1         Dated this 10th day of March, 2021.


                                                 A
 2

 3                                               MICHELLE L. PETERSON
                                                 United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
